35 So. 3d 983 (2010)
Alexis RIVERA, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D09-3315.
District Court of Appeal of Florida, Third District.
May 19, 2010.
Alexis Rivera, in proper person.
Bill McCollum, Attorney General, for appellee.
Before SHEPHERD, SUAREZ, and LAGOA, JJ.
PER CURIAM.
Alexis Rivera ("Rivera") appeals from the trial court's order denying her motion to correct illegal sentence filed pursuant to rule 3.800(a), Florida Rule of Criminal Procedure. For the following reasons, we affirm the trial court's denial.
In her motion, Rivera seeks an additional one hundred twenty-eight (128) days credit for time served. The trial court's record attachment, i.e., the June 12, 2009 plea colloquy, however, conclusively refutes Rivera's claim. A review of the plea colloquy shows that Rivera knowingly and voluntarily waived her right to additional credit for time served. Rivera received the credit she agreed to"credit from the last booking date of December 10, 2008." Accordingly, we affirm the trial court's order.
Affirmed.